Citation Nr: 1706822	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-10 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected varicose veins, postoperative, with thrombophlebitis of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  His awards include Sharpshooter Badges for the M-16 (with 1 service stripe) and for Hand Grenades, and the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2014 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In September 2013 and August 2014, the Board remanded the claim for further development.  In August 2015, the Board denied the claim for service connection for erectile dysfunction, to include as secondary to postoperative varicose veins, with thrombophlebitis of the right lower extremity.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated in December 2015, the Court granted a Joint Motion for Remand (JMR), filed by the representative for the appellant and the VA Secretary, vacating the Board's August 2015 decision and remanding this matter to the Board for further proceedings consistent with the instructions in the JMR.  

In February 2016 and June 2016 the Board remanded the claim for further development.  The case is once again before the Board.  


FINDING OF FACT

The Veteran's erectile dysfunction is not related to service, and was not caused or aggravated by the service-connected varicose veins, post-operative, with chronic thrombophlebitis of the right lower extremity disability.


CONCLUSION OF LAW

The criteria for establishing service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016), 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in 
April 2006.  The case was last readjudicated in November 2016.

Concerning the duty to assist, the Veteran's service treatment records (STRs) are on file, as are various post-service medical records, records from the Social Security Administration (SSA), and VA examination reports.

The Board notes that following the December 2015 JMR in which the parties agreed that the September 2014 VA examination was inadequate to adjudicate the case, the Board remanded the case in February 2016 to schedule the Veteran for a new VA examination and to obtain additional VA treatment records.  In March 2016, the Veteran underwent that VA examination.  In an April 2016 statement, the Veteran asserted that the March 2016 examination was inadequate because the examiner did not conduct any testing.  The Veteran added that he would be seeing a private physician, Dr. K., in May 2016 and would obtain a medical opinion from that physician.  In June 2016, the Board acknowledged the Veteran's statement and remanded the case to obtain private treatment records, updated VA treatment records, and for the March 2016 VA examiner to provide an addendum opinion.  In September 2016, an addendum opinion was obtained, and private treatment records were obtained, including from Dr. K.

The Board finds that the March 2016 VA examiner detailed the Veteran's assertions, obtained an accurate history, and provided factual foundations and reasoned bases for the conclusions that were reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To the extent that the Veteran maintains that the examination was inadequate, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).

The results of the March 2016 VA examination do not support the Veteran's claim for service connection, and, so, there is at least some reason, independent of any perceived inadequacies of the examination, for the Veteran to be dissatisfied with the examination.  Cartwright v. Derwinski, 2 Vet App. 24, 25 (1991) ("interest may affect the credibility of testimony.").  Moreover, to the extent that the Veteran contends that the examination was inadequate because no testing was conducted, the VA examination report notes that the Veteran's penis, testes, and epididymis were not examined per the Veteran's request, and the Veteran reported normal anatomy.  A prostate examination was not conducted because it was not relevant to the condition.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the March 2016 examination.   And, in fact, the Board affirmatively finds that the VA examination was adequate and provides sufficient medical evidence to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr, supra.  Thus, the Board finds that the duty to assist has been met.

With respect to the aforementioned May 2014 hearing, the Board is cognizant that 
Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  VA and private treatment records were obtained, the Veteran was afforded a VA examination, and a VA addendum opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection

The Veteran contends that his current erectile dysfunction is the result of an in-service varicose vein surgery that he received in April 1976.  The Board notes that the Veteran is service connected for varicose veins, post-operative, with chronic thrombophlebitis of the right leg, and will thus additionally analyze the claim on a secondary basis.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006 & 2013).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to demonstrate that a service-connected condition aggravated a condition for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in March 2006, as it is potentially more favorable to the Veteran than the current version.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with erectile dysfunction.  Accordingly, the first criterion for establishing service connection has been met.  The outcome of the case turns then on whether this condition is related to service or to a service-connected disability.

The Veteran's service treatment records are devoid of complaints of or treatment for erectile dysfunction.  In April 1976, the Veteran underwent a vein stripping surgery on his right lower extremity.  His August 1977 separation examination showed no abnormalities or conditions noted to be related to the in-service varicose vein surgery.  

In support of his contention, the Veteran submitted a March 2006 medical opinion from Nurse Practitioner T.L.  The opinion states that the Veteran's erectile dysfunction is at least as likely as not related to his service-connected varicose vein disability.  The statement went on to say that poor vascular status can prevent full erection.  

At a December 2006 VA examination, the examiner noted a past medical history of impotence of an organic origin.  The Veteran reported that he had vein stripping surgery in 1975 and that he had erectile dysfunction since approximately 1979.  The examiner assessed erectile dysfunction with an unclear etiology, and reported that she could not provide an opinion without resorting to speculation.  

At a May 2014 Board hearing, the Veteran testified that he began to get treatment for erectile dysfunction two or three years after service.  

At a September 2014 VA examination the examiner diagnosed erectile dysfunction and opined that it was unlikely that the Veteran's erectile dysfunction was proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that surgery on varicose veins in the legs does not affect the parasympathetic nerve pathways involved in erection and ejaculation.

In the December 2015 JMR the parties agreed that the September 2014 VA examination was inadequate because the examiner only addressed whether the Veteran's erectile dysfunction was caused by the in-service vein surgery and did not
address whether the erectile dysfunction was caused or aggravated by the service-connected varicose vein disability.  

In March 2016, the Veteran was afforded a new VA examination.  During that examination, the Veteran reported that he experienced complete erectile dysfunction following the vein stripping surgery and that such has continued to the present.  
Following that examination, the examiner provided a negative etiology opinion.  First, he opined that it is unlikely that the Veteran's erectile dysfunction was caused by the in-service varicose vein surgeries or by his service-connected varicose vein condition.  He cited to a medical database, "UpToDate," to explain that varicose veins or varicose vein surgeries are not etiological factors for erectile dysfunction.  According to that database, the etiologies for erectile dysfunction include numerous conditions, including vascular cardiovascular disease, hypertension, diabetes, psychogenic performance related anxiety and local penile factors, but not varicose veins or varicose vein surgeries.  Furthermore, according to the same publication, the most common complications of vein ablation surgery are bruising and hematoma formation, with other complications including wound infection, hyperpigmentation, telangiectactic matting, phlebitis and cutaneous nerve injury.  Second, he addressed the aggravation question by noting that given the Veteran's report that he has had complete erectile dysfunction since the onset of the condition, there was no scope of further aggravation.  Finally, addressing whether the Veteran's "poor vascular status," as reported by the March 2006 nurse practitioner, prevents full erection, the examiner explained that that status is related to the hypogastric arterial system, intracavernosal blood flow and penile venous outflow, which is in a separate and different anatomical location from the venous system of the lower extremity.  In October 2016, the examiner provided an addendum opinion to fix a typographical error in his March opinion.  In so doing, the examiner clarified that the hypogastric arterial system, intracavernosal blood flow and penile venous outflow is not related to the venous system of the lower extremity. 

In May 2016, the Veteran sought treatment from Dr. K.  Although the Veteran reiterated his belief that his erectile dysfunction is related to either his varicose vein surgery or his service-connected varicose vein condition, Dr. K. did not provide an etiology opinion.  

After review of the record, the Board finds that service connection for erectile dysfunction is not warranted.   

The Board finds the opinion of the March 2016 VA examiner, including his October 2016 addendum opinion, to be highly probative.  The opinion was provided after examining the Veteran, and it reflects the consideration of all relevant facts, cites to supporting medical literature, and contains a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

By contrast, Nurse Practitioner T.L's opinion is speculative in nature, as her only supporting rationale is that "poor vascular status can prevent full erection."  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Moreover, she did not offer an explanation for her conclusion or cite to relevant medical literature.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) ([F]actors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Stefl v. Nicholson, 21 Vet. App. at 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, the Board affords much greater weight to the March 2016 VA examiner's opinion than to Nurse Practitioner T.L's opinion.

The Board acknowledges the Veteran's belief that his erectile dysfunction is related to service or to his service-connected varicose vein condition.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of erectile dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of erectile dysfunction is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his erectile dysfunction is not competent medical evidence.  The Board finds the opinion of the March 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.

Moreover, the Board is not persuaded by the Veteran's statements as to continuity of symptoms since service, given the fact that in his hearing before the Board and in other statements stated that his condition developed several years after service and now more recently told the VA examiner in March 2016 that he has had this condition since 1976, after his vein surgery during active service.  Thus, to the extent the Veteran is capable of recognizing certain aspects of this condition, the Board finds that whatever probative value such statements may have had are nullified by the inconsistent nature of those statements.

In sum, the preponderance of the probative evidence indicates that the Veteran's erectile dysfunction is not related to service or caused or aggravated by a service-connected disability.  Accordingly, service connection for this disability is not warranted.  The Board is grateful to the Veteran for his honorable and distinguished service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for erectile dysfunction, to include as secondary to the service-connected varicose veins, postoperative, with thrombophlebitis of the right lower extremity, is denied.


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


